Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00469-CV

                IN THE INTEREST OF K.E.P., K.N.P., and C.L.P., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01351
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal. Counsel’s
motion to withdraw is DENIED.

       SIGNED November 21, 2018


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

‘